Case 5:18-cv-01308-SMH-KLH Document 50 Filed 09/03/20 Page 1 of 1 PageID #: 367




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


 TONY JOSEPH TABOR #478277                             CASE NO. 5:18-CV-01308 SEC P

 VERSUS                                                JUDGE S. MAURICE HICKS, JR.

 VINCENT COLEMAN ET AL                                 MAGISTRATE JUDGE KAREN L.
                                                       HAYES



                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge, as supplemented, having been

 considered, together with the written objections filed with this Court, and, after a de novo review

 of the record, finding that the Magistrate Judge’s Report and Recommendation is correct,

        IT IS ORDERED that Defendant’s Motion for Summary Judgment (Record Document

 31) is GRANTED and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (Record

 Document 33) is DENIED.

        The Clerk of Court is directed to close this case.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of September, 2020.



                                                      ____________________________________
                                                      S. MAURICE HICKS, JR.
                                                      CHIEF, UNITED STATES DISTRICT JUDGE
